OTT, Judge.
A jury found appellant guilty of three counts of delivery of a controlled substance contrary to § 893.13, Fla.Stat. (1975). The trial court adjudged appellant guilty of the offenses, sentenced him to five years in prison and assessed court costs against him. We affirm the judgment of the court but remand the case for resentencing.
The present sentence is an illegal general sentence because it imposes a single sentence for the three offenses. Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla. 2d DCA 1975). On remand the court must give appellant a separate sentence for each offense. Appellant should be present for resentencing.
We also strike the order assessing costs. Since the court adjudged appellant to be insolvent, it was not authorized to assess costs against him. § 939.15, Fla.Stat. (1977); Cox v. State, 334 So.2d 568 (Fla.1976).
Remanded for resentencing and striking of the order assessing costs; the judgment is affirmed in all other respects.
GRIMES, C. J., and SCHEB, J., concur.